J-A21006-21


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

    IN THE INTEREST OF: M.R., A                       :   IN THE SUPERIOR COURT OF
    MINOR                                             :        PENNSYLVANIA
                                                      :
                                                      :
    APPEAL OF: J.B., MOTHER                           :
                                                      :
                                                      :
                                                      :
                                                      :   No. 956 EDA 2021


                     Appeal from the Order Entered April 21, 2021,
                 in the Court of Common Pleas of Philadelphia County,
                 Juvenile Division at No(s): CP-51-AP-0000424-2020.


BEFORE:         KUNSELMAN, J., NICHOLS, J., and STEVENS, P.J.E.*

MEMORANDUM BY KUNSELMAN, J.:                                FILED DECEMBER 17, 2021

        Appellant J.B. (Mother) appeals from order entered in the Philadelphia

County Court of Common Pleas, terminating her rights to her two-year-old

daughter, M.R. (the Child), pursuant to the Adoption Act. See 23 Pa.C.S.A. §

2511(a)(1), (2), (5), (8), and (b).1 After review, we affirm.

        The relevant factual and procedural history is as follows: The family

came to the attention of the Philadelphia Department of Human Services

(DHS) in March 2019 after DHS received a report that the Child tested positive

for benzodiazepines at birth.                  The report alleged Mother had been self-

medicating with illegally purchased drugs and that the Child experienced


____________________________________________
*   Former Justice specially assigned to the Superior Court.

1   The trial court also terminated the rights of J.R. (Father). He did not appeal.
J-A21006-21


withdrawal symptoms.      Mother admitted to DHS that she had used heroin

during her pregnancy, but also said that she had been prescribed Xanax and

Suboxone. DHS also learned Mother had been the subject of prior General

Protective Services (GPS) reports regarding child endangerment and

abandonment.      Consequently, when the Child was discharged from the

hospital in April 2019, DHS sought and obtained an order for protective

custody. The court placed the Child with the maternal great-aunt and great-

uncle.


      On April 12, 2019, the trial court adjudicated the Child dependent

pursuant to the Juvenile Act. Mother was referred to the Court Evaluation Unit

(CEU) for drug screens and dual-diagnosis assessment.           The court also

referred Mother to the Achieving Reunification Center (ARC) for parenting,

housing, and employment classes. Mother’s court-ordered reunification goals

were: 1) attend ARC to learn parenting skills, and to achieve suitable housing,

and employment; 2) attain and maintain sobriety; 3) provide CUA with

necessary documentation, including employment verification and the Child’s

birth certificate; and 4) maintain supervised visitation with the Child. Mother’s

progress had been minimal, and she continued to test positive for illicit drugs,

so the court ordered Mother to attend a Parenting Capacity Evaluation in

January 2020.

      By October 2020, Mother’s compliance was “moderate.” For instance,

Mother had participated in mental health therapy. However, Mother’s drug



                                      -2-
J-A21006-21



use was still a concern. Due to the Covid-19 pandemic, Mother was unable to

provide drug screens at the CEU after February 2020. Prior to the shutdown,

Mother tested negative for illicit drugs. However, DHS still believed Mother

was using. Moreover, Mother’s visitation never progressed to unsupervised

or overnight visits, partly because Mother had not obtained appropriate

housing.

      DHS petitioned to terminate Mother’s rights in November 2020. The

court granted Mother’s request for a continuance, delaying the final

termination hearing until April 2021, at which point the Child had been out of

Mother’s care for 24 months. Mother did not attend the hearing. After taking

evidence and testimony, the trial court terminated Mother’s rights under

Section 2511(a)(1), (2), (5), (8), and (b). Mother timely-filed this appeal.

She raises three issues for our review:

            1. Whether the trial court erred in terminating Mother’s
               parental rights under 23 Pa.C.S.A. § 2511(a)(1), the
               evidence having been insufficient to establish
               [Mother] had evidenced a settled purpose of
               relinquishing her parental claim, or having refused or
               failed to perform parental duties?

            2. Whether the evidence was sufficient to establish that
               Mother had refused or failed to perform parental
               duties, caused the Child to be without essential
               parental care, that conditions having led to placement
               had continued to exist, or finally that any of the above
               could not have been remedied?

            3. Whether the evidence was sufficient to establish that
               termination of parental rights would best serve the
               needs and welfare of the Child under 23 Pa.C.S.A. §
               2511(b)?


                                     -3-
J-A21006-21



Mother’s Brief at 5 (style and grammar adjusted).

      We review these issues mindful of our well-settled standard of review.

            The standard of review in termination of parental rights
            cases requires appellate courts to accept the findings of fact
            and credibility determinations of the trial court if they are
            supported by the record. If the factual findings are
            supported, appellate courts review to determine if the trial
            court made an error of law or abused its discretion. A
            decision may be reversed for an abuse of discretion only
            upon demonstration of manifest unreasonableness,
            partiality, prejudice, bias, or ill-will. The trial court's
            decision, however, should not be reversed merely because
            the record would support a different result. We have
            previously emphasized our deference to trial courts that
            often have first-hand observations of the parties spanning
            multiple hearings.

In re T.S.M., 71 A.3d 251, 267 (Pa. 2013) (citations and quotation marks

omitted).

      The standard of clear and convincing evidence means testimony that is

so clear, direct, weighty, and convincing so as to enable the trier of fact to

come to a clear conviction, without hesitation, of the truth of the precise facts

in issue.     In re B.C., 36 A.3d 601, 605-06 (Pa. Super. 2012) (citation

omitted). If the trial court’s findings are supported by competent evidence,

we must affirm the court’s decision, even though the record could support the

opposite result. B.C., 36 A.3d at 606 (citation omitted).

      Termination of parental rights is governed by Section 2511 of the

Adoption Act, which requires a bifurcated analysis.

            Initially, the focus is on the conduct of the parent. The party
            seeking termination must prove by clear and convincing
            evidence that the parent's conduct satisfies the statutory

                                         -4-
J-A21006-21


         grounds for termination delineated in section 2511(a). Only
         if the court determines that the parent's conduct warrants
         termination of his or her parental rights does the court
         engage in the second part of the analysis pursuant to section
         2511(b): determination of the needs and welfare of the
         child[.]

In re C.M.K., 203 A.3d 258, 261-262 (Pa. Super. 2019) (citation omitted).

      Instantly, the trial court terminated Mother’s rights pursuant to Section

2511(a)(1), (2), (5), (8), and (b). We need only agree with the lower court

as to any one subsection of Section 2511(a), as well as Section 2511(b), in

order to affirm. In re B.L.W., 843 A.2d 380, 384 (Pa. Super. 2004) (en

banc). Moreover, we may uphold a termination decision if any proper basis

exists for the result reached. In re C.S., 761 A.2d 1197, 1201 (Pa. Super.

2000) (en banc).

      Before we reach the merits of Mother’s appeal, we address the

Statement of Questions Involved section of Mother’s Brief.        Mother’s first

appellate issue clearly relates to the trial court’s determination under Section

2511(a)(1). However, Mother’s second appellate issue is an amalgamation,

evidently intended to discuss contemporaneously the court’s determinations

under Section 2511(a)(2), (5), and (8). Both DHS and the Child’s advocate

invite us to find waiver, citing Mother’s cursory argument and lack of specific

citation to these three remaining subsections. See Pa.R.A.P. 2119(a)

(providing that the argument section must be divided into as many subparts

as there are questions to be argued). But we decline to find waiver outright.




                                     -5-
J-A21006-21



        Before she decided to consolidate her argument regarding Section

2511(a)(2), (5), and (8) in her Brief, Mother raised them individually in her

Concise Statement of Errors Complained of on Appeal, pursuant to Pa.R.A.P.

19125(a)(2)(i). Moreover, Mother’s second appellate issue speaks to various

facets of each these three remaining subsections. Thus, we cannot conclude

Mother’s brief has so impeded our review that we must find waiver.2 We will,

however, only review those specific points contained in her Brief.           To the

extent Mother has abandoned various elements of the respective analyses

under Section 2511(a)(2), (5), or (8), we must assume Mother has conceded

those points. Finally, we note that Mother’s third appellate issue addresses

the court’s determination under Section 2511(b), the second prong of the

bifurcated termination analysis.

        We turn now to the merits of Mother’s appeal, and we begin our

discussion with first prong of the termination analysis, Section 2511(a).

Instantly, the trial court determined DHS met its burden under each of the

following subsections:

               (a) General rule.--The rights of a parent in regard to a
             child may be terminated after a petition filed on any of the
             following grounds:

             (1) The parent by conduct continuing for a period of at least
             six months immediately preceding the filing of the petition
             either had evidenced a settled purpose of relinquishing
____________________________________________
2  We have held “[w]hen a court has to guess what issues an appellant is
appealing, that is not enough for meaningful review.” Commonwealth v.
Dowling, 778 A.2d 683, 686 (Pa. Super. 2001). In such instances, we have
found waiver. But here, neither this Court nor the trial court had to guess
what Mother sought to appeal.

                                               -6-
J-A21006-21


        parental claim to a child or has refused or failed to perform
        parental duties.

        (2) The repeated and continued incapacity, abuse, neglect
        or refusal of the parent has caused the child to be without
        essential parental care, control or subsistence necessary for
        his physical or mental well-being and the conditions and
        causes of the incapacity, abuse, neglect or refusal cannot or
        will not be remedied by the parent.

                                    ***

        (5) The child has been removed from the care of the parent
        by the court or under a voluntary agreement with an agency
        for a period of at least six months, the conditions which led
        to the removal or placement of the child continue to exist,
        the parent cannot or will not remedy those conditions within
        a reasonable period of time, the services or assistance
        reasonably available to the parent are not likely to remedy
        the conditions which led to the removal or placement of the
        child within a reasonable period of time and termination of
        the parental rights would best serve the needs and welfare
        of the child.

                                    ***

        (8) The child has been removed from the care of the parent
        by the court or under a voluntary agreement with an
        agency, 12 months or more have elapsed from the date of
        removal or placement, the conditions which led to the
        removal or placement of the child continue to exist and
        termination of parental rights would best serve the needs
        and welfare of the child.

  23 Pa.C.S.A. § 2511(a)(1), (2), (5), (8).

     As we need only agree with any one of these Section 2511(a) provisions,

we review the court’s determination under Section 2511(a)(8). Under this

provision, DHS had to prove by clear and convincing evidence that: 1) the

Child has been removed from the care of the parent for at least twelve

months; (2) the conditions that led to the removal or placement of the Child


                                    -7-
J-A21006-21



continue to exist; and (3) termination of parental rights would best serve the

needs and welfare of the child. See In re C.L.G., 956 A.2d 999, 1005 (Pa.

Super. 2008).

        We add that termination under Section 2511(a)(8) does not require the

court to evaluate a parent’s current willingness or ability to remedy the

conditions that initially caused placement or the availability to efficacy of

Agency services. In re R.A.M.N., 230 A.3d 423, 428 (Pa. Super. 2020) (citing

In re Z.P., 994 A.2d 1108, 1118 (Pa. Super. 2010)).           Instead, Section

2511(a)(8) imposes a lengthier removal period of one year (as opposed to six

months under (a)(5)).

        Here, the only issue we must resolve was whether the conditions that

led to the Child’s removal or placement continued to exist. 3 The Child was

removed from Mother’s care after the Child tested positive for the illicit drugs

Mother consumed while pregnant. Mother’s lack of sobriety was a significant

factor in this case. In her Brief, Mother reasons that DHS could not prove she

failed to remain sober. She explains that, because the CEU was closed during

the pandemic, Mother could not submit regular drug screens. Mother adds

that her last screen before the Covid-19 pandemic, in February 2020, revealed

that she was negative for all illicit substances. Thus, according to Mother, the



____________________________________________
3 Mother concedes the first and third elements have been met. The Child has
been removed for approximately two years, far beyond the one-year statutory
requirement. Mother only raised the “best needs and welfare” criterion under
Section 2511(b), not under Section 2511(a)(8). We discuss that issue below.

                                               -8-
J-A21006-21



last available evidence regarding Mother’s sobriety goal was a negative

screen. See Mother’s Brief at 16.

      However, the CUA caseworker testified that the Agency was still

concerned Mother was abusing drugs after the negative screen in February

2020. Although Mother provided some documentation that she participated

in a treatment program, there was no indication that she completed the same.

Additionally, the caseworker observed track marks on Mother’s arm,

suggesting that Mother was using heroin. She also said Mother had appeared

lethargic during recent visits with the Child, and that Mother lacked the energy

she used to have with the Child. The caseworker further testified that, a mere

three weeks before the termination hearing, Mother inadvertently called the

caseworker and was overheard discussing her drug use; specifically the

caseworker overheard Mother state that she hoped half a bag would be

enough – the inference being that the bag contained heroin.

      Mother’s drug use also compounded other concerns.            For instance,

Mother’s visitations with the Child never graduated to unsupervised, because

DHS could not vouch for the safety of the Child. Indeed, the visitations were

moved to the DHS facility, because (among other reasons), the placement

caregivers could not tell whether Mother was under the influence of drugs

during the visits.

      Apart from Mother’s illegal drug use, another cause for the Child’s

removal was Mother’s lack of suitable housing. By the time the court held its

termination   hearing,   Mother     had   yet   to   secure   appropriate   living

                                      -9-
J-A21006-21



arrangements.    Mother was residing with the Maternal Grandmother, who

refused to allow DHS to complete an evaluation of the home. From what the

caseworker could observe from the front porch, the home appeared to be

inappropriate for a child.   For one, the front window was broken and was

covered by cardboard. Perhaps more importantly, there was no room for the

Child to sleep, as several other individuals lived there. Mother even conceded

that the home was not suitable for the Child.

      On appeal, Mother argues that the trial court erred for considering

Mother’s lack of suitable housing. See Mother’s Brief at 15. She cites Section

2511(b), which provides that termination “shall not be terminated solely on

the basis of environmental factors such as housing [or] furnishings…” 23

Pa.C.S.A. § 2511(a)(b) (emphasis added). However, this provision does not

forbid the consideration of a parent’s living situation; rather, Section 2511(b)

makes clear that such environmental factors may not be dispositive. In any

event, Mother’s argument is without merit.

      The trial court did not terminate Mother’s rights, because the front

window of Mother’s home had yet to be repaired. Termination was warranted

under Section 2511(a)(8), because – after 24 months since the Child’s

removal – the conditions which led to the Child’s removal continued to exist.

The court was persuaded by the caseworker’s testimony that Mother had failed

to demonstrate her sobriety beyond her negative screen in February 2020.

More generally, Mother’s lack of progress on her reunification goals meant

that the Child went without parental care for the entirety of her short life.

                                     - 10 -
J-A21006-21



Although Mother sporadically addressed various issues throughout the

dependency case, she never progressed to the point where she could be

entrusted with anything more than supervised visitation.          Therefore, we

discern no error or abuse of discretion regarding the trial court’s determination

under Section 2511(a)(8).

      We turn now to Mother’s third appellate issue, which concerns the

second prong of the termination analysis. Mother argues the trial court erred

or abused its discretion when it determined that termination would best serve

the Child’s needs and welfare under Section 2511(b).           Section 2511(b)

provides:

         (b) Other considerations.--The court in terminating the
         rights of a parent shall give primary consideration to the
         developmental, physical and emotional needs and welfare
         of the child. The rights of a parent shall not be terminated
         solely on the basis of environmental factors such as
         inadequate housing, furnishings, income, clothing and
         medical care if found to be beyond the control of the parent.
         With respect to any petition filed pursuant to subsection
         (a)(1), (6) or (8), the court shall not consider any efforts by
         the parent to remedy the conditions described therein which
         are first initiated subsequent to the giving of notice of the
         filing of the petition.

23 Pa.C.S.A. § 2511(a)(b).

      This Court has explained that:

         [S]ection 2511(b) focuses on whether termination of
         parental rights would best serve the developmental,
         physical, and emotional needs and welfare of the child.
         In In re C.M.S., 884 A.2d 1284, 1287 (Pa. Super. 2005),
         this Court stated, “Intangibles such as love, comfort,
         security, and stability are involved in the inquiry into the
         needs and welfare of the child.” In addition, we instructed

                                     - 11 -
J-A21006-21


         that the trial court must also discern the nature and status
         of the parent-child bond, with utmost attention to the effect
         on     the     child  of    permanently     severing     that
         bond. Id. However, in cases where there is no evidence of
         a bond between a parent and child, it is reasonable to infer
         that no bond exists. In re K.Z.S., 946 A.2d 753, 762-63
         (Pa. Super. 2008). Accordingly, the extent of the bond-
         effect analysis necessarily depends on the circumstances of
         the particular case. Id. at 763.

In re Adoption of J.M., 991 A.2d 321, 324 (Pa. Super. 2010).

      Concerning the bond, the question is not merely whether a bond exists,

but whether termination would destroy this existing, necessary and beneficial

relationship. See C.M.K., 203 A.2d at 264 (citation omitted); see also K.Z.S.,

946 A.2d at 764 (holding there was no bond worth preserving where the child

had been in foster care for most of the child’s life, which caused the resulting

bond to be too attenuated). We add, the court is not required to use expert

testimony to resolve the bond analysis but may rely on the testimony of social

workers and caseworkers. Z.P., 994 A.2d at 1121. Finally, we emphasize

that “[w]hile a parent’s emotional bond with her and/or her child is a major

aspect of the Section 2511(b) best-interest analysis, it is nonetheless only one

of many factors to be considered by the court when determining what is in the

best interest of the child.” In re N.A.M., 33 A.3d 95, 103 (Pa. Super. 2011)

(citation omitted).

      In this case, the trial court determined that there was no parental bond

between Mother and the Child, and that termination best served the Child’s

needs and welfare. Upon our review, we conclude the record supports this

determination. The Child was without parental care for virtually her entire

                                     - 12 -
J-A21006-21



life. Naturally, the Child is primarily attached to her kinship foster parents

and looks to them to provide for her needs. The trial court concluded that the

Child would not suffer irreparable harm if Mother’s parental rights were

terminated.

       In sum: the trial court did not error or abuse its discretion when it

concluded DHS met its burden of proof that termination was warranted under

Section 2511(a)(8) and (b). Nearly two years after the Child was removed

from Mother’s care, the conditions that led to the Child’s removal continued

to exist.    Moreover, termination would best serve the Child’s needs and

welfare.

       Order affirmed.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/17/2021




                                    - 13 -